

Exhibit 10.28
e1032logo1.jpg [e1032logo1.jpg]




Date
To
April 6, 2015
Anil Hinduja
 
 
From
 
Donald H. Layton
 
 
 
Subject
Your Compensation as Executive Vice President and Chief Enterprise Risk Officer





On behalf of Freddie Mac’s Board of Directors (the “Board”), this memorandum
sets forth Freddie Mac’s agreement to employ you as its Executive Vice President
and Chief Enterprise Risk Officer, effective no later than 180 days from the day
you resign your current position, pursuant to the terms and conditions set forth
herein. The terms and conditions set forth herein have been approved by the
Board and the Federal Housing Finance Agency (“FHFA”) and supersede any previous
communications you may have had with Freddie Mac or FHFA.


As Freddie Mac’s Executive Vice President and Chief Enterprise Risk Officer, you
shall report to me, Freddie Mac’s Chief Executive Officer. During your
employment, you agree to devote substantially all of your time, attention, and
energies to Freddie Mac’s business, and to not be engaged in any other business
activity unless permitted under our Outside Activities and Family Member
Activities policy. This restriction shall not prevent you from devoting a
reasonable amount of time to charitable or public interest activities or from
making passive investments of your assets in such form or manner as you desire,
consistent with Freddie Mac’s Personal Securities Investment policy.


The following outlines the terms of your employment with us, including your
compensation and benefits. Congratulations and we look forward to you joining
the Freddie Mac team!


I.
Compensation



Your compensation is governed by the Executive Management Compensation Program
(“EMCP”), which was designed by FHFA to reflect the principles established for
companies receiving federal assistance. To participate in the EMCP, you must
agree to the terms of the EMCP Program Document and a Recapture and Forfeiture
Agreement, both of which are enclosed. The EMCP Program Document outlines the
terms and conditions of our compensation program for senior executives, while
the Recapture and Forfeiture Agreement describes the circumstances under which
certain compensation is subject to forfeiture and repayment. In the event that
you do not agree to the terms of either or both documents, you will be paid only
Base Salary.







--------------------------------------------------------------------------------


Compensation Terms - Anil Hinduja - April 6, 2015
Page 2 of 5








Your target total direct compensation (“Target TDC”) will be $2,250,000, which
will be pro-rated in the first calendar year of employment based on your agreed
upon hire date.
Your Target TDC will consist of two components - Base Salary and Deferred Salary
- which are summarized below.


Base Salary - Base Salary is paid in cash. The annualized amount of your Base
Salary is $500,000.


Deferred Salary - Deferred Salary earned in each quarter is paid in cash in the
last pay period of the corresponding quarter of the following calendar year. The
annualized amount of your Deferred Salary is $1,750,000 and is comprised of the
following two components:


•
At-Risk Deferred Salary - This portion of your Deferred Salary is equal to
thirty percent (30%) of your Target TDC, or $675,000, up to half of which may be
reduced based on the company’s performance against objectives established by
FHFA and up to half of which may be reduced based on performance against
objectives established by Freddie Mac and your individual performance.



•
Fixed Deferred Salary - This portion of your Deferred Salary is equal to your
Target TDC less your Base Salary and At-Risk Deferred Salary, and is equal to
$1,075,000.



Cash Award - In consideration of your accepting this offer and beginning
employment with Freddie Mac, you will receive a cash award in the amount of
$1,200,000. The cash award is not considered “compensation” for purposes of our
tax qualified Thrift/401(k) Savings Plan and our non-qualified Supplemental
Executive Retirement Plan and will be earned and paid as follows:


•
First Installment:     $350,000 on the same date on which you receive your first

payment of Base Salary
•
Second Installment:     $400,000 in the first pay period of March 2016

•
Third Installment:     $300,000 in the first pay period of March 2017

•
Fourth Installment:     $150,000 in the first pay period of March 2018

The amount of the Second Installment will be increased if your current employer
imposes a period of “garden leave.” The amount of the increase will be based on
the duration of the garden leave, as follows.
•
90 Days of Garden Leave: $150,000

•
120 Days of Garden Leave: $262,500

•
150 Days of Garden Leave: $375,000

•
180 Days of Garden Leave: $450,000

In the event your employment terminates, any unpaid installments of the Cash
Award will be paid unless your employment terminates due to a “Termination
Event,” which shall mean:
•
You voluntarily resign employment; or,

•
We terminate your employment due to the occurrence of any of the Forfeiture
Events described in the Recapture and Forfeiture Agreement.










--------------------------------------------------------------------------------

Compensation Terms - Anil Hinduja - April 6, 2015
Page 3 of 5








If your employment terminates due to a Termination event, unpaid installments
will be forfeited and any installment paid within one year of the Termination
Event shall be subject to repayment.
II.
Benefits



You will be eligible to participate in all employee benefit plans offered to
Freddie Mac’s senior executive officers (as may be modified or terminated from
time to time by Freddie Mac in its sole discretion) pursuant to the terms set
forth in the applicable plan. In summary, our current benefit plans consist of
the following:


•
Healthcare Coverage - We offer a competitive healthcare program that provides
medical, dental and vision coverage for you and your eligible dependents with
several options from which to choose.



•
Income Protection - We provide short- and long-term disability income
protection, life insurance, accidental death and personal loss insurance, and
business travel accident insurance.



•
Vacation - As an officer, you will accrue 20 days of vacation annually. You
begin accruing vacation starting with your first full pay period. Beginning in
your second calendar year of employment you have the option to purchase up to
five (5) additional days of vacation.



•
Thrift/401(k) Savings Plan - You will be able to contribute to our Thrift/401(k)
Savings Plan on a pre-tax and/or after-tax basis. Freddie Mac will begin
matching a portion of your contributions after one year of service at up to six
percent of pay. This plan also includes an annual company contribution. This
contribution is in addition to the matching contribution.



•
Supplemental Executive Retirement Plan (SERP) - The SERP is an unfunded
nonqualified plan for officers intended to make up for employer-provided
contributions under the Thrift/401(k) Savings Plan that are capped due to
Internal Revenue Code limitations.



Under separate cover, we are sending details of our employee benefit plans. As a
new employee, you may select the benefit plans that best meet your needs by
logging on to Fidelity’s NetBenefits website at http://netbenefits.fidelity.com.
Shortly after your start date, you will receive an email from the Freddie Mac
Benefits Center instructing you to log on to NetBenefits to make your elections.


Note that you will not receive any information at your home address. Your
enrollment window is open for 30 days following your hire date. During
orientation, our benefit plans and information about enrollment will be
explained in greater detail. Please visit our new employee website,
http://www.freddiemac.com/careers/newemployee/, for information about working at
Freddie Mac.













--------------------------------------------------------------------------------

Compensation Terms - Anil Hinduja - April 6, 2015
Page 4 of 5












III.
Restrictive Covenant and Confidentiality Agreement



The terms of your compensation provided in this letter are also contingent upon
your agreement to be bound by the terms of the enclosed Restrictive Covenant and
Confidentiality Agreement, which you must sign and return together with a signed
copy of this letter.


IV.
FHFA’s Review and Approval Authority



The terms and conditions of your compensation have been reviewed and approved by
FHFA in consultation with Treasury, as required under the terms of the company’s
Preferred Stock Agreement. Notwithstanding such approval and any provision of
this letter, you acknowledge and understand that any compensation paid or to be
paid during or after your employment remains subject to any withholding, escrow
or prohibition consistent with FHFA’s authority pursuant to the Federal Home
Loan Corporation Act, as amended, or the Federal Housing Enterprises Financial
Safety and Soundness Act of 1992, as amended.


V.
Reservations of Rights:



This letter is not intended, nor shall it be interpreted, to constitute a
contract of employment for a specified duration. Your employment is at-will and
both you and Freddie Mac retain the discretion to terminate the employment
relationship at any time for any lawful reason with or without notice.


This offer of employment is contingent upon Freddie Mac’s satisfaction in its
sole discretion with your references and the results of your background checks
and drug test.


=====================


During the course of your review of this memorandum, Freddie Mac expects that
you have had the opportunity to consult and receive assistance from appropriate
advisors, including legal, tax, and financial advisors.


This memorandum shall be construed, and the rights and obligations herein
determined, exclusively in accordance with the substantive law of the
Commonwealth of Virginia, excluding provisions of Virginia law concerning
choice-of-law that would result in the law of any state other than Virginia
being applied.

































--------------------------------------------------------------------------------

Compensation Terms - Anil Hinduja - April 6, 2015
Page 5 of 5










VI.
Return of Signed Documents:



Please confirm that the terms and conditions in this letter conform to your
understanding by returning a signed copy of this letter as well as signed copies
of the EMCP, the Recapture and Forfeiture Agreement and the Restrictive Covenant
and Confidentiality Agreement.








/s/ Donald H. Layton__________________            April 6, 2015____
Donald H. Layton                            Date
Chief Executive Officer




I agree to the terms of this Agreement.






/s/ Anil Hinduja______________________            April 7, 2015____
Anil Hinduja                                 Date
 



